                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Shaquan Stewart,                            )                  C/A No. 0:19-1577-BHH
                                            )
                           Plaintiff,       )
                                            )
v.                                          )                           ORDER
                                            )
A/W Ford; A/W Canning; Kershaw Correctional )
Institution,                                )
                                            )
                           Defendants.      )
_____________________________________ )

       Plaintiff, Shaquan Stewart, a pro se state prisoner filed this civil rights action. By order

issued June 10, 2019, Plaintiff was provided an opportunity to submit the documents necessary to

bring the case into proper form for evaluation and possible service of process. (ECF No. 7.)

Plaintiff was warned that failure to provide the necessary information within a specific time period

would subject the case to dismissal. Plaintiff did not respond to the Order and the time for response

has lapsed. Plaintiff has failed to prosecute this case and has failed to comply with an order of this

Court. Therefore, the case is dismissed without prejudice pursuant to Rule 41 of the Federal Rules

of Civil Procedure. See Link v. Wabash R.R. Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.

                                               /s/Bruce Howe Hendricks
                                               United States District Judge

July 18, 2019
Greenville, South Carolina

                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within the time period set

forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.
